Citation Nr: 1716413	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  13-06 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide agent exposure or secondary to service-connected disease or injury.  


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to December 1969 and from January 1970 to June 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In December 2010, the Veteran had a Decision Review Officer (DRO) hearing for his claim.  The hearing transcript is of record. 

In March 2014, the Veteran requested a Board hearing.  His request was withdrawn in January 2015.  

The Veteran was initially represented by the Military Order of the Purple Heart (MOPH).  In August 2010, he appointed an individual, F.B., as his representative.  In March 2014, the RO notified the Veteran that the appointed individual could only represent him for a single claim.  38 C.F.R. § 14.629 (2016).  The Veteran indicated he was undecided about how to proceed and he would update the RO accordingly.  In June 2014, the MOPH revoked their representation with notification to the Veteran.  The case was certified to the Board without a representative, and to date, the Veteran has not appointed another representative.

In April 2016, the Board granted service connection for renal cell carcinoma of the left kidney and an anxiety disorder secondary to such disability.  It remanded the issue of service connection for hypertension for additional development, and this issue has returned to the Board for appellate review.  


FINDINGS OF FACT

1.  Service department records, received in June 2014, confirm that the Veteran's assigned naval vessel was exposed to herbicide agents in June and August 1967.  

2. The Veteran's report of being diagnosed with hypertension in 2003 is competent and credible.

3. The weight of the evidence reflects that hypertension did not manifest during service or within one year after separation from service, and that hypertension is not related to active service or caused or aggravated by any service-connected disease or injury.

CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

VA provided adequate notification about the information and evidence necessary to substantiate the claim in a November 2008 letter.  The letter advised the Veteran of the evidentiary requirements for direct and secondary service connection.  The letter also informed the Veteran of the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  For these reasons, the duty to notify is satisfied.  

VA's duty to assist the Veteran in the development of the claims includes assisting him in the procurement of service treatment records (STRs) and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO appropriately assisted the Veteran in obtaining indicated treatment and evaluation records, including STRs, VA medical records, and private medical records.  The Veteran had an appropriate medical examination with responsive medical opinions in June 2016, as explained in the discussion below.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In December 2010, the Veteran testified at a Decision Review Officer (DRO) hearing.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the hearing, the DRO identified the issue on appeal and the Veteran was given an opportunity to testify about why he believed a nexus was present.  The issue was remanded in April 2016 for additional development with consideration of the hearing testimony.  The Veteran has not asserted that VA failed to comply with these duties; he has not identified any prejudice in the conduct of the DRO hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

The record reflects substantial compliance with the April 2016 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  The agency of original jurisdiction (AOJ) obtained a June 2016 VA examination with responsive medical opinions, and readjudicated the claim in August 2016.

Accordingly, the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) are satisfied.  

II.  Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
 § 3.303(a).  To establish service connection, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

For VA compensation purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90 mm. or greater, or systolic blood pressure is predominantly 160 or more.  38 C.F.R. § 4.104, DC 7101 n.1 (2016).  A diagnosis of hypertension "must be confirmed by readings two or more times on at least three different days." Id.  The requirement of multiple blood pressure readings to be taken over multiple days as specified in Note (1) of DC 7101 applies to confirming the existence of hypertension.  Gill v. Shinseki, 26 Vet. App. 386, 391 (2013).

In addition, certain chronic diseases, including hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101 (3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101 (3) or 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the Veteran is shown to have been exposed to herbicide agents in service.  (See Assignment to USS Conquest from April 1967 to January 1968 and June 2014 verification of herbicide agent exposure).  Certain diseases are associated with exposure to "herbicide agents" during active military, naval, or air service, and are thus presumed to have been incurred in or aggravated during active military service, even though there is no record of the disease during service.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. § 3.309(e) (2016).  Hypertension is not currently considered a presumptive disease.  Id.  However, VA has acknowledged in the Federal Register that there is "limited or suggestive evidence" between hypertension and herbicide agent exposure.  See 79 Fed. Reg. 20308, 20310 (Apr. 11, 2014).

Regardless of whether a claimed disability is recognized under 38 U.S.C.A. § 1116, a Veteran is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide agent exposure.  See Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Although a claimant is competent in certain situations to identify a simple condition, a lay person is generally not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Service treatment records (STRs) spanning from March 1964 to February 1984 includes numerous blood pressure measurements taken as a routine part of medical care.  While there were some elevated blood pressure readings over the course of the Veteran's nearly 20 years of service, most were below the minimum levels of systolic and diastolic readings required to show hypertension and those that were not did not meet VA's definition of hypertension.  See 38 C.F.R. § 4.104, DC 7101 n. 1.  The STRs do not contain any notations relating to symptoms, treatment, or diagnosis of hypertension.
 
In March 1989, the Veteran was afforded a VA examination in connection with a different claim.  It included a blood pressure measurement of 135/82.

In August 2008, the Veteran reported that he had hypertension as result of herbicide agent exposure.  He cited a newly released Institute of Medicine study.  It published results from two new studies showing an increase in the prevalence of hypertension for individuals with the highest herbicide agent exposure.  He stated that he started taking hypertension medication in May 2003.  

At the December 2010 DRO hearing, the Veteran again asserted that his hypertension was related to herbicide agent exposure.  He cited the 2006 medical studies showing an increased incidence of hypertension for Veterans with the highest exposure to herbicide agents.  

VA treatment records from 2011 to 2015 show that the Veteran continued to take hypertensive medication without incident.  Blood pressure readings from these records did not include readings meeting VA defined hypertension and indicated the Veteran's hypertension was controlled.  38 C.F.R. § 4.104, DC 7101 n.1.

In June 2016, the Veteran was afforded a VA hypertension examination with review of the claims folder.  The examiner listed a hypertension diagnosis with a 2003 date of onset.  The Veteran related that in 2003 he visited the emergency room (ER) with a primary complaint of headaches over the past four days.  He was found to have a blood pressure reading of 205/165.  He started using Lisinopril and his blood pressure came under control.  He had changed medications, but maintained good control.  The examiner noted that the Veteran had developed diabetes by 2014.  His blood pressure fluctuated more since then, but had not resulted in really high measurements.  The examiner recited approximately 16 blood pressure readings from service that spanned from March 1964 to February 1984.  She also recited blood pressure readings April 2003 and July 2005 private medical records indicating good blood pressure control by 2005.  She also recited kidney treatment reports and blood sugar measurements from 2009 to 2014.  She noted the current hypertension medication regimen.  She reported that it was unknown if the initial hypertension diagnosis was confirmed by blood pressure readings taken 2 or more times on at least 3 different days.  She listed three current blood pressure readings as: 166/85, 157/81 and 145/81 with an average of 156/82.  

The June 2016 VA examiner issued negative medical opinions.  She stated that hypertension was not incurred in service, to include as due to Agent Orange exposure.  She cited the absence of treatment and diagnosis in STRs.  She noted that the few high blood pressure readings in service were isolated and attributable to acute medical conditions.  She stated that the Veteran was initially diagnosed with hypertension in 2003, approximately 19 years after active service.  She noted an Institute of Medicine study suggesting an association between herbicide agent exposure and hypertension, but indicated that it was ultimately inconclusive.  She stated the study did not establish a causal relationship.  The VA examiner then expressed a negative opinion regarding secondary service connection, to include consideration of the multiple service-connected disabilities together.  She cited an absence of medical literature and pathophysiological mechanism to establish a relationship, to include aggravation, between hypertension and the Veteran's service-connected lumbar strain, bilateral eye and anxiety disabilities.  Specifically for service-connected renal cancer and diabetes, causation or aggravation was not shown by the medical records.  These service-connected diseases had their onset following hypertension.  She explained that his blood pressure medication was changed to not further aggravate his kidney condition.  However, the medical records indicated that the Veteran maintained good blood pressure control with the changed medication regimen and following the onset of these service-connected diseases.

The Veteran contends that hypertension is related to service, specifically presumed herbicide agent exposure.  For the following reasons, the Board finds that the preponderance of the evidence is against a nexus.

Regarding direct service connection and the chronic disease presumption, the Veteran does not assert that he had hypertension until many years after service.  See STRs from 1964 to 1984; August 2008 statement; March 1989 and June 2016 VA examination reports.  He does not assert a continuity of symptomatology beginning in service.  38 C.F.R. § 3.303(b), 3.307, 3.309(a).  Moreover, the June 2016 VA medical opinion weighs against a direct nexus to service, presumptive manifestation within the first post service year or continuity of symptomatology for chronic disease.  The June 2016 VA examiner provided a plausible rationale for her determination by essentially citing the absence of a temporal relationship between service and disease onset.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (setting forth factors to be considered in assigning probative weight to an opinion).  For these reasons, the Board finds the evidence to weigh against a nexus to service on a direct, presumptive, or continuity of symptomatology basis.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).

Regarding secondary service connection to diabetes, kidney cancer and the additionally service connected disabilities; the evidence in support of the claim consists of the Veteran's reports.  Lay witnesses are competent to testify as to some medical matters.  However, in this particular case, establishing a secondary cause or aggravation for hypertension raises questions concerning an internal medical process that extends beyond an immediately observable cause-and-effect relationship.  It is the type of etiology or nexus that the courts have found to be complex medical matters beyond the competence of lay witnesses.  Jandreau, 492 F.3d at 1377, n. 4; Woehlaert, 21 Vet. App. 456; Waters, 601 F. 3d at 1278.  The lay reports are not competent regarding any supposition that diabetes, kidney cancer or the additional service connected disabilities, whether singly or jointly, caused or aggravated hypertension.  Id.  While the Veteran may provide competent and credible reports of symptoms, his competency does not extend to the etiological issues relating to secondary service connection in this case and his statements are therefore not competent in this regard. 

The June 2016 VA medical opinion weighs against a secondary nexus.  The VA examiner is qualified as a medical doctor.  She is competent to summarize medical literature and make causal determinations on complex medical questions.  Schertz v. Shinseki, 26 Vet. App. 362, 369 (2013) ("Medical professionals are presumed competent to do their job") (citing See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011) (applying the presumption of regularity to medical examiners' competence).  She provided a highly persuasive medical opinion and rationale as to why it is less likely that any service connected disability bears any causal relationship to hypertension, to include aggravation.  She explained that many of the service-connected disabilities have no possible pathophysiologic mechanism to establish causation for hypertension.  For diabetes and kidney cancer, she noted that these diseases had an onset following hypertension.  After the onset of these diseases, the Veteran's hypertension continued to be adequately managed with medication despite having to change his medication regimen due concerns about possible kidney side effects.  Thus, an aggravation was not indicated.  For these reasons, the Board finds the June 2016 VA medical opinion to be highly persuasive evidence weighing against a secondary nexus, to specifically include aggravation.  Nieves-Rodriguez, 22 Vet. App. at 304.  Moreover, there is no contrary medical opinion in this evidence of record.

Regarding a causal relationship to herbicide agent exposure, the medical issues involved are again complex and beyond any readily observable cause and effect relationship.  Thus, the Veteran is not competent to report a nexus to herbicide agent exposure and any such reports has no probative value.  Jandreau, 492 F.3d at 1377, n. 4; Woehlaert, 21 Vet. App. 456; Waters, 601 F. 3d at 1278.  

However, the Veteran cited a 2006 Institute of Medicine study supporting a nexus, which is competent evidence supporting the claim.  It indicated a higher prevalence of hypertension for Veterans with the highest levels of herbicide agent exposure.  

The Board takes notice that there have been numerous, at times conflicting, clinical studies regarding the relationship between hypertension and herbicide agent exposure.  During the pendency of the appeal, VA has issued updates to its consideration of the initial, positive 2006 Institutes of Medicine report cited by the Veteran.  

In June 2010, the VA Secretary concluded:

The available Vietnam Veteran studies have produced a mixture of positive and negative findings, as well as findings that are essentially indeterminate in that they report low-magnitude increases that are not statistically significant.  The primary evidence in favor of an association is the recent study by Kang et al.  Other Vietnam Veteran studies reporting a significant increased risk of hypertension are limited primarily by concern of control for confounding factors.... In view of the suggestive findings in the recent Kang study, VA will continue to closely monitor further developments regarding the possible association between herbicide exposure and hypertension.

75 Fed. Reg. 32540, 32549 (June 8, 2010). 

Another National Academy of Science (NAS) Update was provided in 2012, which again placed hypertension in the category of "limited or suggestive" evidence of an association to herbicide exposure.  77 Fed. Reg. 47924 (August 10, 2012).

In a 2014 public notice, VA again summarized the NAS Updates and additional studies pertaining to hypertension since 2010, and stated: 

As noted in VA's evaluation of prior NAS reports, ... the evidence overall includes a wide variety of results.  While some Veteran studies have reported increased incidence of hypertension, others have found no increase.  Similarly, numerous environmental and occupational studies have found no significant increased risk of hypertension.  Two environmental studies published since Update 2010 examining environmental exposures in Taiwan and Alabama suggested a possible association between serum concentration of dioxin-like compounds and elevated blood pressure.  Based on this limited amount of new information, NAS reaffirmed its decision to place hypertension in "limited or suggestive evidence of an association" category.  The two studies that provide evidence of an increased risk are limited by the design of the study or the type of assay used to measure exposure. 

79 Fed. Reg. 20308, 20309-20310 (April 11, 2014).

In light of these published reports, the Court has held in multiple memorandum decisions that VA's acknowledgment in the Federal Register that there is "limited or suggestive evidence," see id., of an association between Agent Orange exposure and hypertension was relevant to the question of whether a VA exam was warranted in connection with a claim for service connection for this disability and the failure to discuss the Federal Register NAS findings rendered the Board's reasons or bases inadequate, warranting vacatur and remand.  See Clark v. Shinseki, No. 12-2667, 2013 WL 6729512  (Vet. App. Dec. 20, 2013); Rodela v. Shinseki, No. 12-2894, 2013 WL 6184952 (Vet. App. Nov. 27, 2013); King v. Shinseki, No. 12-2893, 2013 WL 5428781 (Vet. App. Sept. 30, 2013); Allsopp v. Shinseki, No. 12-1847 (Vet. App. Aug. 27, 2013).  Here, however, the Veteran was afforded a June 2016 VA examination and a probative opinion rendered was against such an association.  Again, the VA examiner is qualified as a medical doctor and competent to make causal determinations based upon review of the record.  She noted the Institute of Medicine study cited by the Veteran, but indicated it did not establish a causal relationship.  Her opinion is corroborated by the June 2010, August 2012 and April 2014 VA Notices.  These VA notices explain that the medical evidence is conflicting and that the favorable clinical studies have limitations warranting additional development as opposed to establishing a causal etiology.  The June 2016 VA examiner's comments, although brief, is consistent with these determinations.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate).  The Veteran has not presented any additional medical opinion to rebut these reports.  

In sum, the Board considers the specific reasoned June 2016 medical opinion to be of greater probative weight than the general "limited or suggestive evidence" of an association between hypertension and Agent Orange.  Caluza, 7 Vet. App. at 510-511; Nieves-Rodriguez, 22 Vet. App. at 304; see Sacks v. West, 11 Vet. App. 314, 317 (1998) (noting that treatise materials generally are not specific enough to show nexus); Herlehy v. Brown, 4 Vet.App. 122, 123 (1993) (noting that medical opinions directed at specific patients generally are more probative than medical treatises).  The evidence as a whole does not establish medical causation within a reasonable degree of medical certainty to invoke the doctrine of reasonable doubt regarding a nexus to herbicide agent exposure.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

For the above stated reasons, the preponderance of the evidence weighs against a nexus between hypertension and service, including herbicide agent exposure, or any service connected disease or injury.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for service connection for hypertension must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.






ORDER

Service connection for hypertension, to include as due to herbicide agent exposure or secondary to service-connected disease or injury, is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


